EXHIBIT 10.1

Execution Copy

 

--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

Dated as of May 18, 2007,

among

SPANSION INC.,

SPANSION LLC,

and

CERTAIN OF THEIR SUBSIDIARIES

party hereto from time to time,

as Grantors,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page Article Section    ARTICLE I            DEFINITIONS    1
            SECTION 1.01    Definitions and Construction    1
            SECTION 1.02    UCC Definitions    1             SECTION 1.03   
Other Defined Terms    1 ARTICLE II    PLEDGED COLLATERAL    11
            SECTION 2.01    Pledged Collateral    11             SECTION 2.02   
Delivery of the Pledged Collateral    12             SECTION 2.03    Agreements
of Issuers    13             SECTION 2.04    Representations, Warranties and
Covenants with respect to Pledged Collateral    13             SECTION 2.05   
Voting Rights; Dividends and Interest, etc    15             SECTION 2.06   
Registration in Nominee Name; Denominations    17 ARTICLE
III            SECURITY INTERESTS IN PERSONAL PROPERTY    17             SECTION
3.01    The Security Interests    17             SECTION 3.02    Filing
Authorization    19             SECTION 3.03    Continuing Security Interest;
Transfer of Credit Extensions    20             SECTION 3.04    Grantors Remain
Liable    20             SECTION 3.05    Security Interest Absolute    21
            SECTION 3.06    Waiver of Subrogation    21             SECTION 3.07
   Release; Termination    22 ARTICLE IV            PERFECTION OF SECURITY
INTERESTS; REPRESENTATIONS AND WARRANTIES    23             SECTION 4.01   
Perfection of Security Interest    23             SECTION 4.02   
Representations and Warranties    27 ARTICLE V            COVENANTS    27
            SECTION 5.01    Perfection of Security Interests    27 ARTICLE
VI            REMEDIES; RIGHTS UPON DEFAULT    30             SECTION 6.01   
Remedies upon Default    30             SECTION 6.02    Application of Proceeds
   32

 

i



--------------------------------------------------------------------------------

            SECTION 6.03    Grant of License to Use Intellectual Property    32
            SECTION 6.04    Securities Act, etc    32             SECTION 6.05
   Expenses; Indemnification    33 ARTICLE VII            MISCELLANEOUS    34
            SECTION 7.01    Notices    34             SECTION 7.02   
Amendments, etc.; Additional Grantors; Successors and Assigns    35
            SECTION 7.03    Survival of Agreement    36             SECTION 7.04
   Collateral Agent Appointed Attorney-in-Fact    36             SECTION 7.05   
Counterparts    37             SECTION 7.06    Severability    37
            SECTION 7.07    GOVERNING LAW; JURISDICTION; ETC    37
            SECTION 7.08    WAIVER OF JURY TRIAL    38             SECTION 7.09
   ENTIRE AGREEMENT    38             SECTION 7.10    Mortgages    38
            SECTION 7.11    No Waiver; Remedies    39             SECTION 7.12
   Headings    39             SECTION 7.13    Intercreditor Agreement    39

 

ii



--------------------------------------------------------------------------------

Schedules

 

Schedule 1    Subsidiary Grantors Schedule 2    Commercial Tort Claims
Schedule 3    Place of Incorporation, Organizational Numbers, Chief Executive
Office and Principal Place of Business; Locations of Records Schedule 4   
Pledged Collateral Schedule 5    Locations and Descriptions of Equipment,
Inventory and Motor Vehicles Schedule 6    Trade Names, Division Names, etc.
Schedule 7    Required Filings and Recordings; Existing Liens Schedule 8   
Licenses and Material Contracts Schedule 9    Deposit Accounts and Security
Accounts Schedule 10    Real Property and Leased Real Property

Exhibits

 

Exhibit A    Form of Perfection Certificate Exhibit B    Form of Security
Agreement Supplement Exhibit C    [Reserved] Exhibit D    Form of Waiver

 

iii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of May 18, 2007 (this “Agreement”),
among SPANSION LLC, a Delaware limited liability company (the “Issuer”),
SPANSION INC., a Delaware corporation (“Holdings”), and each other Subsidiary
(such term and the other capitalized terms used herein shall have the meanings
assigned thereto in Article I of this Agreement) of Holdings identified on the
signature pages hereof (all such Subsidiaries, the “Subsidiary Grantors” and,
together with Holdings and the Issuer, hereinafter collectively referred to as
the “Grantors”, and each individually as a “Grantor”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee and collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined below).

RECITALS

WHEREAS, the Issuer, Holdings, the Subsidiary Guarantors and the Collateral
Agent, have entered into an Indenture, dated as of May 18, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”), providing for the issuance of the Senior Secured Floating Rate
Notes due 2013 (“Notes”) of the Issuer, all as contemplated therein (with the
holders from time to time of Notes being referred to herein as the “Noteholders”
and, together with the Collateral Agent, as the “Secured Parties”);

WHEREAS, pursuant to Section 10 of the Indenture, each Grantor (other than the
Issuer) has jointly and severally guaranteed to the Secured Parties the payment
when due of all the Secured Obligations (as hereinafter defined);

WHEREAS, it is a condition precedent to the issuance of Notes by the Issuer that
each Grantor shall have executed and delivered to the Collateral Agent this
Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor hereby agrees, for the benefit of
each Secured Party, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions and Construction. Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Indenture.

SECTION 1.02 UCC Definitions. All terms defined in the UCC and not defined in
this Agreement have the meanings specified therein.

SECTION 1.03 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account” means a right to payment of a monetary obligation, whether or not
earned by performance (and shall include invoices, contracts, rights, accounts
receivable, notes, refunds, indemnities, interest, late charges, fees,
undertakings, and all other obligations and amounts owing to any Grantor from
any Person): (a) for property that has been or is to be sold, leased,



--------------------------------------------------------------------------------

licensed, assigned or otherwise disposed of; (b) for services rendered or to be
rendered; (c) for a policy of insurance issued or to be issued; (d) for a
secondary obligation incurred or to be incurred; (e) for energy provided or to
be provided; or (f) arising out of the use of a credit or charge card or
information contained on or for use with the card.

“Account Control Agreement” means an account control agreement in form and
substance reasonably satisfactory to the Collateral Agent, entered into among a
Grantor, the Collateral Agent and the bank or Securities Intermediary where a
Deposit Account or Securities Account, respectively, of such Grantor is
maintained.

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts Receivable” means, at any date of determination, the difference of
(a) the gross amount of Accounts originated and owned by the Issuer on the date
of such determination arising from fully consummated unconditional sales in the
ordinary course of business to Persons who are not Affiliates of the Issuer with
respect to which no more than 90 days have elapsed since the date of the
original invoice therefor or which is no more than 60 days past due and which
have not been determined by the Issuer or the Collateral Trustee to be
uncollectible for any reason less (b) sales, excise or similar taxes, and less
returns, discounts, claims, credits and allowances, accrued rebates, offsets,
deductions, counterclaims, disputes and other defenses of any nature at any time
issued, owing, granted, outstanding, available or claimed with respect to such
Accounts.

“Acknowledgment and Agreement” means an acknowledgment in the form of Exhibit C
hereto, or otherwise in form and substance reasonably acceptable to the
Collateral Agent, with respect to the collateral assignment by the applicable
Grantor hereunder of its rights under any Material Contract, duly executed by
the other party or parties to such Material Contract.

“Cash Collateral Account” has the meaning specified in Section 3.08.

“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

“Chattel Paper” means a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.

“Collateral” has the meaning specified in Section 3.01.

“Collateral Agent” has the meaning specified in the preamble hereto.

“Commercial Tort Claim” means a claim arising in tort with respect to which the
claimant is a Grantor.

 

2



--------------------------------------------------------------------------------

“Copyright License” means any written agreement, now or hereinafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor, (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.

“Deposit Account” means a demand, time, savings, passbook, or similar account
(including all bank accounts, collection accounts and concentration accounts,
together with all funds held therein and all certificates and instruments, if
any, from time to time representing or evidencing such accounts) maintained by
or in the name of any Grantor with a bank, including, without limitation, all
such accounts listed on Schedule 9 hereto, as such schedule may be supplemented
from time to time.

“Documents” means a document of title or a receipt of the type described in
Section 7-201(2) of the UCC.

“Electronic Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information stored in an electronic medium.

“Entitlement Holder” means a Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary. If a Person acquires a Security Entitlement by virtue of
Section 8-501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Issuer and Holdings or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

3



--------------------------------------------------------------------------------

“Equipment” means all machinery, equipment in all its forms, wherever located,
including, without limitation, all repair equipment, office equipment, motor
vehicles, furniture and furnishings, all other property similar to the foregoing
(including tools, parts and supplies of every kind and description), components,
parts and accessories installed thereon or affixed thereto and all parts
thereof, and all Fixtures and all accessories, additions, attachments,
improvements, substitutions and replacements thereto and therefor.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Federal Securities Laws” has the meaning specified in Section 6.07.

“Financial Asset” means:

(a) a Security;

(b) an obligation of a Person or a share, participation or other interest in a
Person or in property or an enterprise of a Person, which is, or is of a type,
dealt with in or traded on financial markets, or which is recognized in any area
in which it is issued or dealt in as a medium for investment; or

(c) any property that is held by a Securities Intermediary for another Person in
a Securities Account if the Securities Intermediary has expressly agreed with
the other Person that the property is to be treated as a Financial Asset under
Article 8 of the UCC. As the context requires, the term Financial Asset means
either the interest itself or the means by which a Person’s claim to it is
evidenced, including a certificated or uncertificated Security, a certificate
representing a Security or a Security Entitlement.

“Fixtures” means all items of Goods, whether now owned or hereafter acquired, of
any Grantor that become so related to particular real property that an interest
in them arises under any real property law applicable thereto.

“Foreign Subsidiary” has the meaning specified in Section 2.01(a).

“General Intangibles” means all “General Intangibles” as defined in the UCC,
including things in action and all other intangible personal property of any
Grantor of every kind and nature (other than Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Goods, Instruments, Investment
Property, Letter-of-Credit Rights, letters of credit, and money) now owned or
hereafter acquired by such Grantor, including corporate, limited liability
company, limited partnership or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Contracts and other agreements), Intellectual Property, Payment
Intangibles and tax refund claims.

 

4



--------------------------------------------------------------------------------

“Goods” means all things that are movable when a security interest attaches
(including (a) Fixtures and (b) computer programs embedded in goods and any
supporting information provided in connection with a transaction relating to the
program if (i) the program is associated with the goods in such a manner that is
customarily considered part of the goods, or (ii) by becoming the owner of the
goods, a Person acquires a right to use the program in connection with the
goods).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Grantors” has the meaning specified in the preamble hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” has the meaning specified in the preamble hereto.

“Indemnitee” has the meaning specified in Section 6.05.

“Indenture” has the meaning specified in the recitals hereto.

“Instrument” means a negotiable instrument or any other writing that evidences a
right to the payment of a monetary obligation, is not itself a security
agreement or lease, and is of a type that in ordinary course of business is
transferred by delivery with any necessary endorsement or assignment.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, Software and databases and all
embodiments or fixations thereof and related documentation, goodwill,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

“Intercompany Note” means a promissory note hereto evidencing Debt for borrowed
money of Holdings or any of its direct or indirect Subsidiaries to and in favor
of any Grantor.

 

5



--------------------------------------------------------------------------------

“Inventory” means Goods, other than farm products, which: (a) are leased by a
Person as lessor; (b) are held by a Person for sale or lease or to be furnished
under a contract of service; (c) are furnished by a Person under a contract of
service; or (d) consist of raw materials, work in process, or materials used or
consumed in a business, and includes, without limitation, (i) finished goods,
returned goods and materials and supplies of any kind, nature or description
which are or might be used in connection with the manufacture, packing,
shipping, advertising, selling or finishing of any of the foregoing, (ii) all
goods in which a Grantor has an interest in mass or a joint or other interest or
right of any kind (including goods in which a Grantor has an interest or right
as consignee), (iii) all goods which are returned to or repossessed by any
Grantor, and (iv) all accessions thereto, products thereof and documents
therefor.

“Investment Property” means all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Financial Assets,
commodity contracts and commodity accounts of each Grantor; provided, however,
that Investment Property shall not include any Securities constituting Pledged
Collateral and identified on Schedule 4 hereto, as such Schedule may be
supplemented from time to time.

“Issuer” has the meaning specified in the preamble hereto.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Letter-of-Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but excludes the right of a
beneficiary to demand payment or performance under a letter of credit.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense as to which any Grantor is now or hereafter a party.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Grantors and their respective
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Collateral Agent or any Noteholder under any Noteholder
Document, or of the ability of any Grantor to perform its material obligations
under any Noteholder Document to which it is a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Grantor of any Noteholder Document to which it is a party.

 

6



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party which is material to the business, condition (financial
or otherwise), operations, performance or properties of such Person.

“Motor Vehicles” means all titled vehicles of any kind (including any trailers
and aircraft).

“Noteholder Documents” means the Indenture, the Notes and each of the other
agreements, documents and instruments providing for or evidencing any Secured
Obligation of the Issuer under the Indenture and the Notes, and any other
document or instrument executed or delivered at any time in connection with any
Secured Obligations of the Issuer under the Indenture and the Notes, including
any intercreditor agreement among holders of Secured Obligations of the Issuer
or Supplemental Indenture, in each case to the extent such are effective at the
relevant time and as each may be amended, restated, supplemented, modified,
renewed, extended or refinanced from time to time in accordance with the
provisions of the Noteholder Documents.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable governmental authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all right, title and interest of any Grantor in and to all of
the following, whether now owned or hereafter acquired:

(a) all letters patent of the United States or the equivalent thereof in any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
United States Patent and Trademark Office or any similar offices in any other
country; and

 

7



--------------------------------------------------------------------------------

(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof and the inventions disclosed or claimed therein, including
the right to make, use, sell and/or offer to sell the inventions disclosed or
claimed therein.

“Payment Intangible” means a general intangible under which the account debtor’s
principal obligation is a monetary obligation.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit A hereto, completed by Holdings on behalf of itself and each other
Grantor to include the scheduled information contemplated by Exhibit A hereto
with respect to each Grantor.

“Permitted Liens” means Liens permitted under Section 1.01 of the Indenture.

“Pledged Collateral” has the meaning specified in Section 2.01.

“Pledged Debt” has the meaning specified in Section 2.01.

“Pledged Equity” has the meaning specified in Section 2.01.

“Pledged Securities” means any promissory notes (including Intercompany Notes),
stock certificates or instruments, certificates and other documents representing
or evidencing any of the Pledged Debt or Pledged Equity, as the case may be.

“Proceeds” means the following property:

(a) whatever is acquired upon the sale, lease, license, exchange, or other
disposition of the Collateral;

(b) whatever is collected on, or distributed on account of, the Collateral;

(c) rights arising out of the Collateral; and

(d) to the extent of the value of the Collateral and to the extent payable to
the debtor or the secured party, insurance payable by reason of the loss or
nonconformity of, defects or infringement of rights in, or damage to, the
Collateral.

“Schedules” means the schedules to this Agreement, as supplemented from time to
time by a Security Agreement Supplement.

“Secured Obligations” has the meaning set forth in Section 3.01.

“Securities” means any obligations of an issuer or any shares, participations or
other interests in an issuer or in property or an enterprise of an issuer which

(a) are represented by a certificate representing a security in bearer or
registered form, or the transfer of which may be registered upon books
maintained for that purpose by or on behalf of the issuer;

 

8



--------------------------------------------------------------------------------

(b) are one of a class or series or by its terms is divisible into a class or
series of shares, participations, interests or obligations; and

(c) (i) are, or are of a type, dealt with or traded on securities exchanges or
securities markets or (ii) are a medium for investment and by their terms
expressly provide that they are a security governed by Article 8 of the UCC.

“Securities Account” means an account to which a Financial Asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset, including,
without limitation, all such accounts listed on Schedule 9 hereto, as such
schedule may be supplemented from time to time.

“Security Agreement Supplement” means either (i) a Supplement to this Agreement
in the form of Exhibit B executed by the applicable Grantor and delivered to the
Collateral Agent or (ii) an update to the Schedules to this Agreement by
existing Grantors and delivered to the Collateral Agent, in each case pursuant
Section 5.01(c).

“Security Entitlements” means the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.

“Security Interest” has the meaning specified in Section 3.01.

“Security Intermediary” means:

(a) a clearing corporation; or

(b) a Person, including a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program, not including a computer
program that is included in the definition of Goods.

“Subsidiary Grantor” has the meaning specified in the preamble hereto.

“Supplemental Indenture” means the supplemental indenture in the form of Exhibit
B to the Indenture.

“Supporting Obligation” means a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property, including, without
limitation, all security agreements, guaranties, leases and other contracts
securing or otherwise relating to any such Accounts, Chattel Paper, Documents,
General Intangible, Instruments or Investment Property, including Goods
represented by the sale or lease of delivery which gave rise to any of the
foregoing, returned or repossessed merchandise and rights of stoppage in
transit, replevin, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party.

 

9



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Tangible Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information that is inscribed on a tangible medium.

“Termination Date” means (i) for all Grantors, the date on which the Secured
Obligations (other than contingent indemnity obligations) of all Grantors are
paid in full and in cash or (ii) in the case of any Grantor (other than the
Issuer), the date on which such Grantor ceases to be Guarantor under
Section 10.09 of the Indenture.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now or hereafter owned by any Grantor,
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications filed in connection therewith,
including registrations and applications in the United States Patent and
Trademark Office, any State of the United States or any other country or any
political subdivision thereof, and all extensions or renewals thereof, (b) all
goodwill associated therewith and (c) all other assets, rights and interests
that uniquely reflect or embody such goodwill.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien on any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

 

10



--------------------------------------------------------------------------------

“Waiver Agreement” means a waiver agreement with a landlord or bailee of a
Grantor substantially in the form of Exhibit D hereto or otherwise in form and
substance reasonably satisfactory to the Collateral Agent, entered into among
such landlord or bailee, as the case may be, such Grantor and the Collateral
Agent, as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

ARTICLE II

PLEDGED COLLATERAL

SECTION 2.01 Pledged Collateral. The Collateral pledged by each Grantor under
this Agreement shall include all of such Grantor’s right, title and interest in,
to and under the following Equity Interests and Debt now owned or hereafter
acquired by such Grantor (collectively, the “Pledged Collateral”):

(a) Pledged Equity. (i) The shares of capital stock, membership interests,
limited partnership interests and other Equity Interests in any Person owned by
such Grantor on the Issue Date and listed opposite the name of such Grantor on
Schedule 4, (ii) any other Equity Interests of any Person obtained in the future
by such Grantor and identified in a supplement to Schedule 4 attached to a
Security Agreement Supplement and (iii) the certificates representing all such
Equity Interests (collectively, the “Pledged Equity”); provided, however, that
the Pledged Equity of any Grantor shall not include (A) the Equity Interests of
any Subsidiary formed or organized outside of the United States (a “Foreign
Subsidiary”) owned directly by such Grantor, or (B) any Equity Interest in any
Person which is evidenced by a Security or a Security Entitlement which is
maintained in a Securities Account which is either (1) maintained with the
Collateral Agent or (2) maintained with any other Securities Intermediary;
provided that, to the extent required by Section 4.01(g), any such other
Securities Intermediary shall have entered into an Account Control Agreement
with the Collateral Agent with respect to such Securities Account.

(b) Pledged Debt. (i) The promissory notes (including Intercompany Notes) and
debt securities of any other Person owned by such Grantor on the Issue Date and
the loans and advances for money borrowed made by such Grantor to any other
Person which are outstanding on the Issue Date, in each case, which are listed
opposite the name of such Grantor on Schedule 4, (ii) any promissory notes
(including Intercompany Notes), debt securities, and loans or advances for money
borrowed in the future issued to or owed to such Grantor by any other Person and
identified in a supplement to Schedule 4 attached to a Security Agreement
Supplement and (iii) the promissory notes (including, Intercompany Notes) and
any other instruments as may hereafter be issued to evidence such loans or
advances for money borrowed (collectively, the “Pledged Debt”); provided,
however, that the Pledged Debt of any Grantor shall exclude any Intercompany
Note evidencing a loan or other extension of credit by a Grantor to any Foreign
Subsidiary to the extent that a pledge or Lien to the Collateral Agent with
respect to such Intercompany Note would create a material increased tax
liability for any Grantor as a result of Section 956 of the Code.

(c) Distributions. Subject to Section 2.05, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of the items referred to in clauses (a) and (b) above.

 

11



--------------------------------------------------------------------------------

(d) Rights and Privileges. Subject to Section 2.05, all rights and privileges of
such Grantor with respect to the securities, instruments and other property
referred to in clauses (a), (b) and (c) above.

(e) Proceeds. All Proceeds of any of the foregoing.

SECTION 2.02 Delivery of the Pledged Collateral. Subject to delivery to the
Revolving Credit Agent and the terms of the Intercreditor Agreement:

(a) Certificated Collateral. Each Grantor agrees promptly to deliver or cause to
be delivered to the Collateral Agent any and all Pledged Securities representing
any Pledged Equity or Pledged Debt, as the case may be.

(b) Intercompany Notes. If any Debt for borrowed money owed to such Grantor by
any other Grantor or by any other Subsidiary of Holdings is evidenced by an
Intercompany Note, such Intercompany Note shall be pledged and delivered to the
Collateral Agent pursuant to the terms hereof.

(c) Stock Powers. Upon delivery to the Collateral Agent, any Pledged Securities
shall be accompanied by stock powers, bond powers or other instruments of
transfer reasonably satisfactory to the Collateral Agent duly executed in blank
by the applicable Grantor and such other instruments and documents as the
Collateral Agent may reasonably request. Unless previously delivered with this
Security Agreement or any Security Agreement Supplement, as the case may be,
each delivery of Pledged Securities shall be accompanied by a schedule
describing the Pledged Collateral evidenced thereby, which schedule shall be
attached hereto as a supplement to Schedule 4 and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall be in
form and substance reasonably acceptable to the Collateral Agent and shall
supplement any prior schedules so delivered.

(d) Uncertificated Collateral. With respect to any Pledged Equity owned by any
Grantor that constitutes an uncertificated security of a Subsidiary or Affiliate
of such Grantor, such Grantor will cause the issuer thereof (if, either
individually or together with Holdings and its other Affiliates, it controls
such issuer) or will use commercially reasonable efforts to cause such issuer
(if it does not so control such issuer) either (i) to register the Collateral
Agent as the registered owner of such Pledged Equity or (ii) (A) to acknowledge
the security interest of the Collateral Agent in such Pledged Equity granted
hereunder, (B) to confirm to the Collateral Agent that it has not received
notice of any other Lien in such Pledged Equity other than the Lien of the
Revolving Credit Agent (and has not agreed to accept instructions from any other
Person in respect of such Pledged Equity other than the Collateral Agent and the
Revolving Credit Agent) and (C) to agree in writing with such Grantor and the
Collateral Agent that such issuer will comply with instructions with respect to
such Pledged Equity originated by the Collateral Agent without further consent
of such Grantor, such agreement to be in form and substance reasonably
satisfactory to the Collateral Agent.

 

12



--------------------------------------------------------------------------------

(e) Intercreditor Agreement. Notwithstanding the foregoing, to the extent that
any of the Pledged Collateral has been delivered to the Revolving Credit Agent
in connection with the Revolving Credit Agreement, such Pledged Collateral shall
be delivered to the Collateral Agent in compliance with this Section 2.02 in
accordance with the Intercreditor Agreement.

SECTION 2.03 Agreements of Issuers.

(a) Acknowledgment and Confirmation of Issuers. Each Grantor that is the issuer
of any Pledged Equity owned by any other Grantor, hereby (i) acknowledges the
security interest of the Collateral Agent in such Pledged Equity granted by such
other Grantor hereunder, (ii) confirms that it has not received notice of any
other Lien (except Permitted Liens) as of the Issue Date in such Pledged Equity
(and has not agreed to accept instructions from any other Person in respect of
such Pledged Equity other than the Revolving Credit Agent and Collateral Agent),
(iii) agrees that it will comply with the instructions with respect to such
Pledged Equity originated by the Collateral Agent without further consent of
such other Grantor and (iv) otherwise agrees that it will be bound by the terms
of this Agreement relating to the Pledged Collateral issued by it.

(b) Partnerships and Limited Liability Companies. In the case of each Grantor
which is a partner in a partnership, limited liability company or other entity,
such Grantor hereby consents to the extent required by applicable Organization
Documents to the pledge by each other Grantor, pursuant to the terms hereof, of
the Pledged Equity in such partnership, limited liability company or other
entity, and upon the occurrence and during the continuance of an Event of
Default, to the transfer of such Pledged Equity to the Collateral Agent or its
nominee and to the substitution of the Collateral Agent or its nominee as the
substituted partner or member in such limited partnership, limited liability
company or other entity with all rights, powers and duties of a partner or a
general partner or a limited member, as the case may be

SECTION 2.04 Representations, Warranties and Covenants with respect to Pledged
Collateral. The Grantors represent, warrant and covenant to and with the
Collateral Agent, for the benefit of the Secured Parties, that:

(a) Pledged Collateral. Schedule 4 (as of the Issue Date and as supplemented
from time to time by any Security Agreement Supplements) correctly sets forth
for each Grantor on and as of the Issue Date and as of the date of each Security
Agreement Supplement, (i) the percentage of the issued and outstanding Equity
Interests of each class of any other Person directly owned by such Grantor (and
the aggregate outstanding Equity Interests of such class of such issuer) that is
Pledged Collateral and (ii) all Debt for borrowed money of any other Person and
all other Debt evidenced by a promissory note or debt security issued by any
other Person which is payable or due to such Grantor that is Pledged Collateral.

(b) Due Authorization and Issuance. All Pledged Equity and Pledged Debt issued
by any Subsidiary or Affiliate of Holdings to any Grantor has been, and to the
extent that any such Pledged Equity or Pledged Debt is hereafter issued, such
Pledged Equity or Pledged Debt will

 

13



--------------------------------------------------------------------------------

be, upon such issuance, duly and validly issued by such issuer and (i) in the
case of such Pledged Equity, is fully paid and nonassessable and (ii) in the
case of such Pledged Debt, is the legal, valid and binding obligation of such
issuer.

(c) Title. Each Grantor (i) is the owner, beneficially and of record, of the
Pledged Collateral indicated on Schedule 4 (as of the Issue Date and as
supplemented by any Security Agreement Supplement from time to time) as owned by
such Grantor, (ii) holds the same free and clear of all Liens, other than Liens
created by this Agreement and Permitted Liens, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than the Security
Interest created by this Agreement, Permitted Liens and other assignments and
transfers permitted pursuant to the Indenture, and (iv) will defend its title or
interest hereto or therein against any and all Liens (other than the Security
Interest created by this Agreement and other Permitted Liens), however arising,
of all Persons.

(d) Transferability of Pledged Collateral. Except for (i) restrictions and
limitations imposed by the Noteholder Documents or securities laws generally and
(ii) consents required and obtained in connection herewith, the Pledged
Collateral is and will continue to be freely transferable and assignable, and
none of the Pledged Collateral is or will be subject to any option, right of
first refusal, shareholders agreement, provision of any Organization Document or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder.

(e) Validity of Security Interest. By virtue of the execution and delivery by
each Grantor of this Agreement or a Supplemental Indenture and Security
Agreement Supplement, as the case may be, when all Pledged Securities evidencing
any Pledged Collateral of such Grantor are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent, for the benefit of itself
and the other Secured Parties, will obtain a valid and perfected first priority
lien, subject to Permitted Liens, upon and security interest in all Pledged
Collateral of such Grantor as security for the payment and performance of the
Secured Obligations of such Grantor.

(f) No Violation. Such Grantor is not in default in the payment of any portion
of any mandatory capital contribution, if any, required to be made under any
agreement to which such Grantor is a party relating to the Pledged Equity
pledged by it.

(g) No Defaults. No Pledged Equity pledged by such Grantor is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Grantor by any Person with respect thereto, and on and as
of the Issue Date and as of the date of each Security Agreement Supplement and
Supplemental Indenture, there are no certificates, instruments, documents or
other writings (other than the Organization Documents and certificates (if any)
delivered to the Revolving Credit Agent or the Collateral Agent, as applicable)
which evidence any Pledged Equity of such Grantor.

 

14



--------------------------------------------------------------------------------

(h) Notices. Each Grantor agrees to (i) furnish to the Collateral Agent such
information and reports regarding the Pledged Equity and any such Pledged
Collateral as the Collateral Agent may reasonably request, and (ii) upon the
reasonable request of the Collateral Agent, make to any other party to the
Pledged Equity or any other contract or agreement included in the Pledged
Collateral such demands and requests for information and reports or for action
as the Grantor is entitled to make thereunder.

(i) No Termination or Modifications (Pledged Equity). No Grantor of a Pledged
Equity shall, except as otherwise permitted by the Indenture: (i) cancel or
terminate any Pledged Equity or any other contract or agreement included in the
Pledged Collateral to which it is a party or consent to or accept any
cancellation or termination thereof; (ii) amend or otherwise modify any such or
any such contract or agreement or give any consent, waiver, or approval
thereunder; (iii) waive any default under or breach of any such Pledged Equity
or any such other contract or agreement; or (iv) take any other action in
connection with any such Pledged Equity or any such other contract or agreement
the taking or omission of which could reasonably be expected to impair the value
of the interest or rights of such Grantor thereunder or that would impair the
interest or rights of the Collateral Agent.

(j) No Amendment or Other Actions (Pledged Debt). No Grantor will, without the
prior written consent of the Collateral Agent, except as otherwise permitted by
the Indenture: (i) enter into any agreement amending, supplementing, or waiving
any provision of any Pledged Debt (other than Pledged Debt constituting
intercompany debt) (including any underlying instrument pursuant to which such
Pledged Debt is issued) or compromising or releasing or extending the time for
payment of any obligation of the maker thereof that could reasonably be expected
to materially impair the value of the interest or rights of such Grantor
thereunder or that would materially impair the interest or rights of the
Collateral Agent therein; or (ii) take or omit to take any action the taking or
the omission of which could result in any impairment or alteration of any
obligation of the maker of any Pledged Debt (other than Pledged Debt
constituting intercompany debt) or other instrument constituting Collateral
related to the Pledged Debt (other than Pledged Debt constituting intercompany
debt) if such impairment or alteration could reasonably be expected to
materially impair the value of the interest or rights of such Grantor or would
materially impair the interest or rights of the Collateral Agent. Clauses (i),
(ii) and (iii) shall only prohibit such actions as are reasonably expected to be
adverse to the interests of the Collateral Agent or the Secured Parties.

SECTION 2.05 Voting Rights; Dividends and Interest, etc. (a) Unless an Event of
Default shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Indenture and the other Noteholder Documents; provided that such rights and
powers shall not be exercised in any manner that could reasonably be expected to
have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(ii) The Collateral Agent shall be deemed without further action or formality to
have granted to each Grantor all necessary consents relating to voting rights
and shall, if necessary, upon written request of a Grantor and at the sole cost
and expense of the Grantors, from time to time execute and deliver or cause to
be executed and delivered to such Grantor, all such instruments as Grantor may
reasonably request in order to permit such Grantor to exercise the voting and/or
other rights that it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive, retain, and to utilize free and
clear of any Lien hereof, any and all dividends, interest, principal and other
distributions paid on or distributed in respect of the Pledged Collateral but
only if and to the extent that such dividends, interest, principal and other
distributions are not otherwise prohibited by the terms and conditions of the
Indenture, the other Noteholder Documents and applicable Laws; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Equity or received in exchange for any Pledged Debt or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
shall be forthwith delivered to the Collateral Agent as Pledged Collateral in
the same form as so received (with any necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.05 shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.05 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this subsection (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 6.02.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.05, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers and each
Grantor shall promptly deliver to the Collateral Agent such proxies and other
documents as may be necessary

 

16



--------------------------------------------------------------------------------

to allow the Collateral Agent to exercise such voting power. If after the
occurrence of an Event of Default, such Event of Default shall have been waived
pursuant to Section 6.04 of the Indenture, each Grantor will again have the
right to exercise the voting and consensual rights and powers that such Grantor
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above.

SECTION 2.06 Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right to hold as collateral the
Pledged Collateral endorsed or assigned in blank or in favor of the Collateral
Agent. After the occurrence and during the continuance of an Event of Default,
the Collateral Agent, on behalf of the Secured Parties, shall also have the
right (in its sole and absolute discretion), to hold the Pledged Collateral in
its own name as pledgee, the name of its nominee (as pledgee or as sub-agent) or
the name of the applicable Grantor. The Collateral Agent shall at all times have
the right to exchange the certificates or instruments (to the extent permitted
by the terms thereof) representing Pledged Securities for certificates or
instruments of smaller or larger denominations for any purpose consistent with
this Agreement.

ARTICLE III

SECURITY INTERESTS IN PERSONAL PROPERTY

SECTION 3.01 The Security Interests. Each Grantor hereby collaterally assigns
(except with respect to intent-to-use trademark applications, if any) and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, as
security for the payment or performance in full of the Obligations of such
Grantor under the Noteholder Documents (the “Secured Obligations”), a security
interest (the “Security Interest”) in all right, title and interest of such
Grantor in, to and under any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”):

(a) all Accounts;

(b) all Chattel Paper;

(c) all cash and Deposit Accounts;

(d) all Documents;

(e) all Equipment, including all Fixtures, but excluding Motor Vehicles;

(f) all General Intangibles;

(g) all Instruments;

(h) all Inventory;

 

17



--------------------------------------------------------------------------------

(i) all Investment Property;

(j) all Pledged Collateral;

(k) all Supporting Obligations;

(l) all Commercial Tort Claims of such Grantor described in Schedule 2 hereto in
respect of such Grantor (as such schedule may be supplemented from time to time
pursuant to any Security Agreement Supplement or otherwise);

(m) all other Goods;

(n) all books and records pertaining to the Collateral;

(o) all other assets, properties and rights of every kind and description and
interests therein, including all moneys, securities and other property, now or
hereafter held or received by, or in transit to, any Grantor, the Collateral
Agent or any other Secured Party, whether for safekeeping, pledge, custody,
transmission, collection or otherwise; and

(p) all Proceeds of any and all of the foregoing;

provided, however, that notwithstanding anything to the contrary in clauses
(a) through (p) above:

(i) any General Intangible, Chattel Paper, Instrument or Account which by its
terms prohibits the creation of a security interest therein (whether by
assignment or otherwise) shall be excluded from the Lien of the Security
Interest granted under this Section 3.01, and shall not be included in the
Collateral of such Grantor, except to the extent that Sections 9-406(d),
9-407(a) or 9-408(a) of the UCC are effective to render any such prohibition
ineffective; provided, however, that if any General Intangible, Chattel Paper,
Instrument or Account included in the Collateral contains any term restricting
or requiring the consent of any Person (other than a Grantor) obligated thereon
to any exercise of remedies hereunder in respect of the Security Interest
therein granted under this Section 3.01, then the enforcement of such Security
Interest under this Agreement shall be subject to Section 6.01(c) (but such
provision shall not limit the creation, attachment or perfection of the Security
Interest hereunder);

(ii) any permit, lease, license (including any License) or franchise shall be
excluded from the Lien of the Security Interest granted under this Section 3.01,
and shall not be included in the Collateral, to the extent any Law applicable
thereto is effective to prohibit the creation of a Security Interest therein;

(iii) any Equipment (including any Software incorporated herein) owned by any
Grantor on the date hereof or hereafter acquired that is subject to a Lien
securing a purchase money obligation or Capital Lease Obligations permitted to
be incurred pursuant to the provisions of the Indenture shall be excluded from
the Lien of the Security Interest granted under this Section 3.01, and shall not
be included in the

 

18



--------------------------------------------------------------------------------

Collateral, to the extent that the contract or other agreement in which such
Lien is granted (or the documentation providing for such purchase money
obligation or Capitalized Lease) validly prohibits the creation of any other
Lien on such Collateral;

(iv) any Copyrights, copyright applications, copyright registration and like
protection in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; any Patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same, Trademarks, servicemarks and applications
therefor, whether registered or not, and the goodwill of the business of any
Grantor connected with and symbolized by such Trademarks, any trade secret
rights, including any rights to unpatented inventions, know-how, operating
manuals, license rights and agreements and confidential information, now owned
or hereafter acquired; or any claims for damage by way of any past, present and
future infringement of any of the foregoing set forth in this clause (iv) shall
be excluded from the Lien of the Security Interest granted under this
Section 3.01 and shall not be included in the Collateral, except that the
Collateral shall include the proceeds of all the Intellectual Property that are
Accounts of any Grantor, or General Intangibles consisting of rights to payment,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and General Intangibles of such Grantor that
are proceeds of the Intellectual Property, then the Collateral shall
automatically, and effective as of the date hereof, include the Intellectual
Property to the extent necessary to permit perfection of the Collateral Agent’s
security interest in such Accounts and General Intangibles of such Grantor that
are proceeds of the Intellectual Property; and

(v) the Collateral shall not include the equity interests of any Foreign
Subsidiary or any assets of any Foreign Subsidiary.

With respect to property described in clauses (i) through (iii) above to the
extent not included in the Collateral of such Grantor (the “Excluded Property”),
such property shall constitute Excluded Property only to the extent and for so
long as the creation of a Lien on such property in favor of the Collateral Agent
is, and remains, validly prohibited, and upon termination of such prohibition
(however occurring), such property shall cease to constitute Excluded Property.
The Grantors may be required from time to time at the request of the Collateral
Agent to give written notice to the Collateral Agent identifying in reasonable
detail the Excluded Property (and stating in such notice that such property
constitutes Excluded Property) and to provide the Collateral Agent with such
other information regarding the Excluded Property as the Collateral Agent may
reasonable request.

SECTION 3.02 Filing Authorization. (a) Each Grantor hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Collateral or any part thereof and amendments
thereto that contain the information required by Article 9 of the UCC of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) if such Grantor is an organization, the type of organization and
any

 

19



--------------------------------------------------------------------------------

organizational identification number issued to such Grantor, (ii) in the case of
a financing statement filed as a fixture filing, a sufficient description of the
real property to which such Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Collateral granted to the Collateral
Agent, including describing such property as “all assets” or “all property.”
Each Grantor agrees to provide such information to the Collateral Agent promptly
upon request.

(b) Each Grantor also ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any such initial financing statements or
amendments thereto if filed prior to the date hereof.

SECTION 3.03 Continuing Security Interest; Transfer of Credit Extensions. This
Agreement shall create a continuing security interest in the Collateral of each
Grantor and shall remain in full force and effect with respect to each Grantor
until the Termination Date for such Grantor, be binding upon each Grantor, its
successors, transferees and assigns, and inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and each other Secured Party. Without limiting the generality of the
foregoing, any Secured Party may assign or otherwise transfer (in whole or in
part) any Note held by it to any other Person, and such other Person shall
thereupon become vested with all the rights and benefits in respect thereof
granted to such Secured Party under any Noteholder Document (including this
Agreement).

SECTION 3.04 Grantors Remain Liable. Anything herein to the contrary
notwithstanding:

(a) each Grantor shall remain liable under the contracts and agreements included
in the Collateral (including the Material Contracts) to the extent set forth
therein, and shall perform all of its duties and obligations under such
contracts and agreements to the same extent as if this Agreement had not been
executed,

(b) each Grantor will comply in all material respects with all Laws relating to
the ownership and operation of the Collateral, including all registration
requirements under applicable Laws, and shall pay when due all taxes, fees and
assessments imposed on or with respect to the Collateral, except to the extent
the validity thereof is being contested in good faith by appropriate proceedings
for which adequate reserves in accordance with GAAP have been set aside by such
Grantor,

(c) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral, and

(d) neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any such contracts or agreements included in the
Collateral by reason of this Agreement, nor shall the Collateral Agent or any
other Secured Party be obligated to perform any of the obligations or duties of
any Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder or expend any money or incur any expense or perform
or discharge any obligation, duty or liability under the Collateral.

 

20



--------------------------------------------------------------------------------

SECTION 3.05 Security Interest Absolute. All rights of the Collateral Agent and
the security interests granted to the Collateral Agent hereunder, and all
obligations of each Grantor hereunder, shall be absolute and unconditional,
irrespective of any of the following conditions, occurrences or events:

(a) any lack of validity or enforceability of any Noteholder Document;

(b) the failure of any Secured Party to assert any claim or demand or to enforce
any right or remedy against Holdings, the Issuer, any other Grantor or any other
Person under the provisions of any Noteholder Document or otherwise or to
exercise any right or remedy against any other guarantor of, or collateral
securing, any Secured Obligation;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations or any other extension, compromise or renewal
of any Secured Obligation, including any increase in the Obligations resulting
from the extension of additional credit to any Grantor or any other obligor or
otherwise;

(d) any reduction, limitation, impairment or termination of any Secured
Obligation for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligation or otherwise;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Noteholder Document;

(f) any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Secured Obligations; or

(g) any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, Holdings, Issuer, any other Grantor or
otherwise.

SECTION 3.06 Waiver of Subrogation. Until the Termination Date, no Grantor shall
exercise any claim or other rights which it may now or hereafter acquire against
any other Grantor that arises from the existence, payment, performance or
enforcement of such Grantor’s Obligations under this Agreement, including any
right of subrogation, reimbursement, exoneration or indemnification, any right
to participate in any claim or remedy against any other Grantor or any
collateral which the Collateral Agent now has or hereafter acquires, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from any other Grantor,
directly or indirectly, in cash or other property or by setoff or in any manner,
payment or security on account of such claim or other rights. If any amount
shall be paid to any Grantor in violation of the preceding sentence,

 

21



--------------------------------------------------------------------------------

such amount shall be deemed to have been paid for the benefit of the Secured
Parties, and shall forthwith be paid to the Collateral Agent to be credited and
applied upon the Secured Obligations, whether matured or unmatured. Each Grantor
acknowledges that it will receive direct and indirect benefits for the financing
arrangements contemplated by the Noteholder Documents and that the agreement set
forth in this Section is knowingly made in contemplation of such benefits.

SECTION 3.07 Release; Termination. (a) Upon the occurrence of any event under
which such Collateral shall be released pursuant to Section 11.05 of the
Indenture, the Collateral Agent will, at such Grantor’s expense and without any
representations, warranties or recourse of any kind whatsoever, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted hereby; provided, however, that (i) at the time of
such request and release, no Default shall have occurred an be continuing and no
Default will occur as a result thereof, (ii) such Grantor shall have delivered
to the Collateral Agent, at least five Business Days prior to the date of the
proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Collateral Agent
(which release shall be in form and substance reasonably satisfactory to the
Collateral Agent) and a certificate of such Grantor to the effect that the
transaction is in compliance with the Noteholder Documents (together with all
other documents required be provided by the Indenture) and as to such other
matters as the Collateral Agent may reasonably request and (iii) the Net
Available Cash to be applied in accordance with Section 4.12 of the Indenture.

(b) Upon the Termination Date for any Grantor, the pledge, assignment and
security interest granted by such Grantor hereunder shall automatically
terminate and all rights to the Collateral of such Grantor shall revert to such
Grantor. Upon any such termination, the Collateral Agent will, at the applicable
Grantor’s expense and without any representations, warranties or recourse of any
kind whatsoever, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination and deliver to
such Grantor all Pledged Securities, Instruments, Tangible Chattel Paper and
negotiable documents representing or evidencing the Collateral of such Grantor
then held by the Collateral Agent.

Section 3.08 Cash Collateral Account. (a) The Grantors will, prior to the time
by which any amounts set forth in clause (b) below are required to be deposited
therein, establish with respect to the Grantors an account (the “Cash Collateral
Account”), in the name and under the exclusive control of the Collateral Agent,
into which all amounts owned by the Grantors that are to be deposited therein
pursuant to the Noteholder Documents shall be deposited from time to time. The
Cash Collateral Account will be operated as provided in this Section 3.08.

(b) The Collateral Agent shall deposit the following amounts, as and when
received by it, in the Cash Collateral Account:

 

  (i) each amount required by Section 11.02 of the Indenture to be deposited in
a Cash Collateral Account with respect to any sale, lease, transfer or other
disposition by a Grantor of Primary Collateral;

 

22



--------------------------------------------------------------------------------

  (ii) each amount received by a Grantor as Casualty Proceeds required by
Section 11.02 of the Indenture to be deposited in a Cash Collateral Account; and

 

  (iii) each amount realized or otherwise received by the Collateral Agent with
respect to assets of any Grantor upon any exercise of remedies pursuant to any
Noteholder Document.

(c) The Collateral Agent shall maintain such records and/or establish such
sub-accounts as shall be required to enable it to identify the amounts held in
each Cash Collateral Account from time to time pursuant to preceding clauses
(i), (ii) or (iii), as applicable. The Collateral Agent shall withdraw and apply
amounts from the Cash Collateral Account as provided in the Indenture.

(d) All Cash Distributions received with respect to assets held in the Cash
Collateral Account shall be deposited therein promptly upon receipt thereof.

(e) Funds held in the Cash Collateral Account may, until withdrawn, be invested
and reinvested in such Cash Equivalents as the relevant Grantor shall request in
writing from time to time.

(f) If an Event of Default shall have occurred and be continuing, the Collateral
Agent may (a) liquidate any or all investments held in the Cash Collateral
Account and/or (b) withdraw any amounts held therein and apply such amounts as
provided in Section 6.11 of the Indenture.

ARTICLE IV

PERFECTION OF SECURITY INTERESTS;

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties and agrees that:

SECTION 4.01 Perfection of Security Interest.

(a) UCC Filings. Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Collateral have been prepared
based upon the information provided in Schedule 7 hereto (as supplemented from
time to time) and have been filed in each governmental office specified in
Schedule 7 hereto, and constitute all the filings, recordings and registrations
that are necessary to publish notice of and to establish a valid and perfected
security interest in favor of the Collateral Agent (for the ratable benefit of
the Secured Parties) in Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United

 

23



--------------------------------------------------------------------------------

States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, re-filing, recording,
rerecording, registration or re-registration is necessary in any such
jurisdiction, except as follows:

(i) filings with respect to real property assets excluded from the scope of UCC
Article 9 pursuant to UCC Section 9-109; and

(ii) continuation statements required by UCC Section 9-515.

(b) Schedules. The Schedules hereto (as of the Issue Date and as supplemented
from time to time by a Security Agreement Supplement) have been duly prepared
and completed and are correct and complete and as of the Issue Date and as
supplemented from time to time by a Security Agreement Supplement:

(i) Schedule 1 sets forth a true and complete list of all the Subsidiary
Grantors;

(ii) Schedule 2 sets forth a true and complete list of all Commercial Tort
Claims of each Grantor;

(iii) Schedule 3 sets forth a true and complete list of the exact legal name,
jurisdiction of organization, federal and state (if applicable) organizational
numbers, chief executive office, principal place(s) of business, locations of
records of each Grantor, as well as any prior legal names, jurisdictions of
formation or locations within the past 5 years of each such Grantor;

(iv) Schedule 4 sets forth a true and complete list of all Pledged Collateral of
each Grantor in accordance with Section 2.01;

(v) Schedule 5 sets forth a true and complete list of locations of all Equipment
and Inventory of each Grantor, other than Equipment and Inventory located
outside the United States of America with an aggregate value at each such
location of less than $40,000,000;

(vi) Schedule 6 sets forth a complete organizational chart of Holdings including
all of the Grantors;

(vii) Schedule 7 sets forth a true and complete list of all the filings,
including governmental offices, in which UCC filings should be made in
accordance with Section 4.01(a) and all existing liens of each Grantor;

(viii) [Reserved];

(ix) Schedule 9 sets forth a true and complete list of all Deposit Accounts and
Securities Accounts of each Grantor; and

 

24



--------------------------------------------------------------------------------

(x) Schedule 10 sets forth a true and complete list of all owned real property
of each Grantor and all domestic real property leases under which any Grantor is
a lessee or lessor.

(c) Perfection Certificate. As of the Issue Date, the Perfection Certificate
delivered to the Collateral Agent has been duly prepared and completed and the
information set forth therein for each Grantor is correct and complete and
includes all information the exclusion of which would be materially misleading.

(d) [Reserved.]

(e) Instruments and Tangible Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, or if any Grantor shall at any time hold or
acquire any Instruments (other than any Instruments evidencing Debt for money
borrowed comprising part of the Pledged Collateral which has been delivered to
the Collateral Agent pursuant to Section 2.02) or Tangible Chattel Paper in each
case, to the extent the value of such Tangible Chattel Paper, promissory note or
other instrument exceeds $250,000), at the request of the Collateral Agent, such
Grantor shall forthwith endorse, assign and deliver the same to the Collateral
Agent accompanied by such instruments of transfer or assignment duly executed in
blank as the Collateral Agent may from time to time reasonably request;
provided, that notwithstanding the foregoing, to the extent that any such
Instrument or Tangible Chattel Paper has been delivered to the Revolving Credit
Agent in connection with the Revolving Credit Agreement, such Instrument or
Tangible Chattel Paper shall be delivered to the Collateral Agent in compliance
with this Section 4.01(e) upon the expiration or termination of the
Intercreditor Agreement.

(f) Deposit Accounts. Upon Discharge of Revolving Credit Obligations (as defined
in the Intercreditor Agreement) or termination of the Revolving Credit Agreement
or otherwise upon the request by the Collateral Agent, each Grantor shall enter
into an Account Control Agreement with each depositary bank with which such
Grantor from time to time opens or maintains a Deposit Account (other than
(i) Deposit Accounts used for payroll purposes, payroll taxes or withholding
taxes, and (ii) any other Deposit Accounts where the aggregate balance on
deposit therein does not at any time exceed $1,000,000 so long as the amount on
deposit at any time in all such other Deposit Accounts does not exceed
$5,000,000 in the aggregate) to cause the depositary bank to agree to comply at
any time with instructions from the Collateral Agent to such depositary bank
directing the disposition of funds from time to time credited to such Deposit
Account, without further consent of such Grantor or any other Person, pursuant
to such Account Control Agreement. The Collateral Agent agrees with each Grantor
that the Collateral Agent shall not give any such instructions pursuant to any
Account Control Agreement, unless an Event of Default has occurred and is
continuing. No Grantor shall grant control of any Deposit Account to any Person
other than the Revolving Credit Agent or the Collateral Agent.

(g) Investment Property. If any Securities, other than any Pledged Equity issued
by a Grantor or any other Subsidiary of Holdings and pledged pursuant to Article
II, whether certificated or uncertificated, or other Investment Property now or
hereafter acquired by any Grantor are held by such Grantor or its nominee
through a Securities Intermediary, such Grantor

 

25



--------------------------------------------------------------------------------

shall immediately notify the Collateral Agent thereof and, at the Collateral
Agent’s request, pursuant to an Account Control Agreement, either (i) cause such
Securities Intermediary to agree to comply with entitlement orders or other
instructions from the Collateral Agent to such Securities Intermediary as to
such Securities or other Investment Property, in each case without further
consent of any Grantor or such nominee, or (ii) in the case of Financial Assets
or other Investment Property held through a Securities Intermediary, arrange for
the Collateral Agent to become the Entitlement Holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such entitlement orders or instructions
or directions to any such issuer or Securities Intermediary pursuant to any
Account Control Agreement, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing.

(h) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record” (to the extent the value of such Electronic Chattel Paper
or “transferable record” held by such Grantor exceeds $250,000 individually), as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, such Grantor shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, shall take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent control under UCC Section 9-105 of such
Electronic Chattel Paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Collateral Agent agrees with such
Grantor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Grantor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing.

(i) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor (to the extent
such Letter of Credit has a face value in excess of $250,000), such Grantor or
the Issuer, on behalf of such Grantor, shall promptly notify the Collateral
Agent thereof and, at the written request and option of the Collateral Agent,
such Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Collateral Agent of
the proceeds of any drawing under such letter of credit with the Collateral
Agent agreeing that the proceeds of any drawing under such letter of credit are
to be paid to the applicable Grantor unless an Event of Default has occurred or
is continuing.

 

26



--------------------------------------------------------------------------------

(j) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim that it intends to pursue, the Grantor, by itself or
through Holdings, shall promptly notify the Collateral Agent thereof.

(k) Equipment and Inventory Locations. If requested by the Collateral Agent,
each Grantor shall, at its own expense, use commercially reasonable efforts to
cause any landlord, bailee, warehouseman or processor with control over or with
possession of any Equipment (including Fixtures) and Inventory of such Grantor
or any landlord of a leased location where such Grantor primarily maintains its
books and records with respect to the Collateral to enter into a Waiver
Agreement.

SECTION 4.02 Representations and Warranties.

(a) Validity of Security Interest. The Security Interest granted by each Grantor
constitutes (i) a legal and valid security interest in the Collateral of such
Grantor securing the payment and performance of the Secured Obligations of such
Grantor and (ii) subject to the filings described in Section 4.01(a), a
perfected security interest in the Collateral (other than as provided in such
Section) in which a security interest may be perfected under Article 9 of the
UCC by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the UCC in such jurisdictions. The
Security Interest is and shall be prior to any other Lien on any of the
Collateral, other than Permitted Liens.

(b) Other Financing Statements. The Collateral is owned by the respective
Grantors free and clear of any Lien, other than Permitted Liens. None of the
Grantors has filed or consented to the filing of (i) any financing statement or
analogous document under the UCC or any other applicable Laws covering any
Collateral, other than in respect of Permitted Liens, (ii) any assignment in
which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

ARTICLE V

COVENANTS

Each Grantor covenants and agrees with the Collateral Agent that until the
Termination Date, each Grantor will comply with the following:

SECTION 5.01 Perfection of Security Interests. (a) Change of Name. Each Grantor
agrees to provide at least 30 days prior written notice to the Collateral Agent
of any change (i) in its legal name, (ii) in its identity or type of
organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in

 

27



--------------------------------------------------------------------------------

its jurisdiction of organization. Each Grantor agrees to promptly provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence, to the extent
applicable. Each Grantor agrees not to effect or permit any change referred to
in the first sentence of this paragraph (a) unless all filings have been made
under the applicable UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest in all the Collateral
subject to Permitted Liens and except as provided in Section 4.01.

(b) Maintenance of Records. Each Grantor agrees to maintain, at its own cost and
expense, such complete and accurate records with respect to the Collateral owned
by it in accordance with reasonably prudent and standard practices used in
industries that are the same as or similar to those in which such Grantor is
engaged, and, at such time or times as the Collateral Agent may reasonably
request in respect of any material portion of any Collateral, to prepare and
deliver to the Collateral Agent a schedule or schedules in form and detail
reasonably satisfactory to the Collateral Agent showing the identity, amount and
location of any and all Collateral specified in any such request.

(c) Security Agreement Supplements. Upon (i) delivery of a Compliance
Certificate pursuant to Section 4.06 of the Indenture and/or (ii) the execution
and delivery of any Supplemental Indenture, the Issuer and, if applicable, the
Grantor party to such Supplemental Indenture, shall execute and deliver to the
Collateral Agent a Security Agreement Supplement updating the Schedules hereto.

(d) Further Assurances. Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to all material
Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in all material Collateral and the priority thereof against any
Lien not expressly permitted to be prior to the Security Interest pursuant to
Section 4.11 of the Indenture.

(e) Preserving Security Interest. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions and any such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. Upon
the Discharge of Revolving Credit Obligations (as defined in the Intercreditor
Agreement), each Grantor agrees to execute and deliver all documents and
agreements as the Collateral Agent may require in order to perfect or maintain
the perfection of the first priority security interest of the Collateral Agent
hereunder

(f) Insurance. (i) The Grantors, at their own expense, shall maintain or cause
to be maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 4.04 of the
Indenture.

 

28



--------------------------------------------------------------------------------

(ii) Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may, without waiving or releasing any obligation or liability of any
Grantor hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent reasonably deems advisable.
All sums disbursed by the Collateral Agent in connection with this Subsection
5.01(f), including reasonable attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Secured Obligations secured hereby.

(g) Inspection Rights. The Collateral Agent and such Persons as the Collateral
Agent may reasonably designate shall have the right, at the Issuer’s cost and
expense, to inspect the Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Collateral is located, at reasonable times and intervals during normal business
hours not more than four times a year upon reasonable advance notice to the
respective Grantor, to discuss the Grantors’ affairs with the officers of the
Grantors and their independent accountants and to verify under reasonable
procedures, the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral, provided, however, that if
an Event of Default has occurred and is continuing, the Collateral Agent or its
designees may do any of the foregoing, at the Grantors’ expense, at any time
during normal business hours without advance notice, including, in the case of
Accounts or Collateral in the possession of any third person, by contacting
Account Debtors or the third person possessing such Collateral for the purpose
of making such a verification. The Collateral Agent shall have the right to
share any information it gains from such inspection or verification with any
Secured Party.

(h) Payment of Taxes. At its option, the Collateral Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral (other than
Permitted Liens), and may pay for the maintenance and preservation of the
Collateral to the extent any Grantor fails to do so as required by the Indenture
or this Agreement, and the Grantors agree to reimburse the Collateral Agent on
demand for any payment made or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization and shall be additional Secured
Obligations secured hereby; provided, however, that nothing in this
Section 5.01(h) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other
Noteholder Documents.

 

29



--------------------------------------------------------------------------------

(i) Equipment and Inventory. Each Grantor hereby agrees that it shall keep all
the Equipment and Inventory (other than (i) Inventory sold in the ordinary
course of business and (ii) Equipment and Inventory located outside the United
States of America) at the locations set forth on Schedule 10 unless such Grantor
has given at least 10 days’ notice to the Collateral Agent of another location.

ARTICLE VI

REMEDIES; RIGHTS UPON DEFAULT

SECTION 6.01 Remedies upon Default. (a) Delivery of Collateral; Other Actions.
Upon the occurrence and during the continuance of an Event of Default, each
Grantor agrees to deliver all or any item of Collateral to the Collateral Agent
on demand, and it is agreed that upon the occurrence and during the continuation
of an Event of Default, the Collateral Agent shall have the right to take any of
or all the following actions at the same or different times: (i) with or without
legal process and with or without prior notice or demand for performance, to
take possession of the Collateral and without liability for trespass to enter
any premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral; (ii) enforce compliance with and take
any and all action with respect to the Pledged Collateral and other Collateral
to the fullest extent as though the Collateral Agent were the absolute owner
thereof, including the right to receive distributions and other payments with
respect to the Pledged Collateral and the other Collateral; and (iii) generally
with respect to all Collateral, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable Law. Without
limiting the generality of the foregoing, each Grantor agrees that, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right to sell or otherwise dispose of all or any part of
the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale of Collateral the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Grantor, and
each Grantor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Grantor now has or
may at any time in the future have under any rule of Law or statute now existing
or hereafter enacted.

(b) Sale of Collateral. The Collateral Agent shall give the Issuer 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be

 

30



--------------------------------------------------------------------------------

held at such time or times within ordinary business hours and at such place or
places as the Collateral Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Collateral Agent
may (in its sole and absolute discretion) determine. The Collateral Agent shall
not be obligated to make any sale of any Collateral if it shall determine not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section 6.01, any Secured Party may bid for or purchase for
cash, free (to the extent permitted by law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by law), the Collateral or
any part thereof offered for sale and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Secured Obligations paid in full in
cash. As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 6.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.

(c) Third Party Consent. Notwithstanding anything to the contrary contained in
this Agreement, if any enforceable term of any promissory note, contract,
agreement, permit, lease, license (including any License) or other General
Intangible included as a part of the Collateral requires the consent of the
Person obligated on such promissory note or any Person (other than the
applicable Grantor) obligated on such lease, contract or agreement, or which has
issued such permit or license or other General Intangible (i) for the creation,
attachment or perfection of the Lien of this Agreement in such Collateral or
(ii) for the assignment or transfer thereof or the creation, attachment or
perfection of such Lien not to give rise to a default, breach, right of
recoupment, claim, defense, termination, right of termination or other remedy
thereunder, then the receipt of any such necessary consent shall be a condition
to any exercise of remedies against such Collateral under this Section 6.01 (but
not to the creation, attachment or perfection of the Lien of this Agreement as
provided herein).

 

31



--------------------------------------------------------------------------------

SECTION 6.02 Application of Proceeds. All cash proceeds received by the
Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral of any Grantor may, in the
discretion of the Collateral Agent, be held, to the extent permitted under
applicable Law, by the Collateral Agent as additional collateral security for
all or any part of the Secured Obligations of such Grantor, and/or then or at
any time thereafter shall be applied (after payment of any amounts payable to
the Collateral Agent pursuant to Section 7.07 of the Indenture) in whole or in
part by the Collateral Agent for the ratable benefit of the Secured Parties
against all or any part of the Secured Obligations of such Grantor in accordance
with Sections 4.12 or 6.11 of the Indenture, as the case may be. Any surplus of
such cash or cash proceeds of any Grantor held by the Collateral Agent and
remaining on the Termination Date for such Grantor shall be paid over to such
Grantor or to whomsoever may be lawfully entitled to receive such surplus.

SECTION 6.03 Grant of License to Use Intellectual Property. Subject to any
Licenses or other agreements with third parties that have been or may be entered
into by any Grantor, for the purpose of enabling the Collateral Agent to
exercise rights and remedies under this Agreement at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Collateral Agent an irrevocable, nonexclusive
license for the term of this Agreement (exercisable without payment of royalty
or other compensation to the Grantors) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, wherever
the same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof. The
use of such license by the Collateral Agent may be exercised, at the option of
the Collateral Agent, only upon the occurrence and during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.

SECTION 6.04 Securities Act, etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral or any Investment Property permitted
hereunder. Each Grantor understands that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Collateral Agent if
the Collateral Agent were to attempt to dispose of all or any part of the
Pledged Collateral or any Investment Property, and might also limit the extent
to which or the manner in which any subsequent transferee of any Pledged
Collateral or any Investment Property could dispose of the same. Similarly,
there may be other legal restrictions or limitations affecting the Collateral
Agent in any attempt to dispose of all or part of the Pledged Collateral or any
Investment Property under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that in
light of such restrictions and limitations the Collateral Agent may, with
respect to any sale of the Pledged Collateral or any Investment Property, limit
the purchasers to those who will agree, among other things, to acquire such
Pledged Collateral or any such Investment Property for their own account,

 

32



--------------------------------------------------------------------------------

for investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, when exercising remedies on behalf of the
Secured Parties after an Event of Default has occurred and is continuing,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or Investment Property or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Grantor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the Collateral
Agent shall incur no responsibility or liability for selling all or any part of
the Pledged Collateral or Investment Property at a price that the Collateral
Agent, in its sole and absolute discretion, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might have been realized if the sale were deferred until after
registration as aforesaid or if more than a single purchaser were approached.
The provisions of this Section 6.04 will apply notwithstanding the existence of
a public or private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.

SECTION 6.05 Expenses; Indemnification.

(a) Expenses. The Grantors hereby jointly and severally agree to pay (i) all
reasonable out-of-pocket expenses incurred by the Collateral Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Collateral Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other
Noteholder Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Collateral Agent, or any Secured Party (including the fees,
charges and disbursements of any counsel for the Collateral Agent or any Secured
Party), in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Noteholder Documents, including,
without limitation, the custody, preservation, use or operation of, or the sale
of, collection from or other realization upon, any of the Collateral.

(b) Indemnity. Grantor hereby agrees to jointly and severally indemnify the
Collateral Agent (and any sub-agent thereof), each Secured Party and each of
their Affiliates of any of the foregoing Persons (each such Person being called
an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Grantor arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Noteholder Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Collateral Agent (and any sub-agent thereof) and its Affiliates only, the
administration of this Agreement and the other Noteholder Documents, (ii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the

 

33



--------------------------------------------------------------------------------

any Grantor or any of its Subsidiaries, or any Environmental Liability related
in any way to such Grantor or any of its Subsidiaries, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Grantor or any such Grantor’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Grantor
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Noteholder Document, if such Grantor has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Survival. The obligations and agreements of the Grantors in this
Section 6.05 shall survive the Termination Date and the repayment, satisfaction
and discharge of the Secured Obligations.

ARTICLE VII

MISCELLANEOUS

SECTION 7.01 Notices. Any notice or communication shall be given in writing and
when received if delivered in person, when receipt is acknowledged if sent by
facsimile, on the next Business Day if timely delivered by a nationally
recognized courier service that guarantees overnight delivery or two Business
Days after deposit if mailed by first-class mail, postage prepaid, addressed as
follows:

if to the Issuer:

Spansion LLC 915

DeGuigne Drive

P.O. Box 3453

Sunnyvale, California 94088

Attn: Chief Financial Officer

with a copy to:

Latham & Watkins

505 Montgomery Street, Suite 1900

San Francisco, California 94111

Fax: (415) 395-8095

Telephone: (415) 391-0600

Attn: Tad J. Freese, Esq.

 

34



--------------------------------------------------------------------------------

if to the Collateral Agent:

Wells Fargo Bank, N.A.

707 Wilshire Blvd., 17th Floor

Los Angeles, CA 90017

Fax: (213) 614-3355

Telephone: (213) 614-2588

Attn: Maddy Hall

The Issuer or the Collateral Agent by notice to the other may designate
additional or different addresses for subsequent notices or communications.

SECTION 7.02 Amendments, etc.; Additional Grantors; Successors and Assigns.

(a) No amendment to or waiver of any provision of this Agreement nor consent to
any departure by any Grantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Collateral Agent and, with
respect to any such amendment, by the Grantors or Holdings and the Issuer on
behalf of itself and the Subsidiary Grantors, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

(b) Upon execution and delivery by the Collateral Agent and any Person of a
Security Agreement Supplement, such Person shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any such Security Agreement Supplement shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

(c) Upon the delivery by the Issuer and any other Grantor of a Security
Agreement Supplement certifying supplements to the Schedules hereto in respect
of any Grantor, such schedule supplements shall be incorporated into and become
a part of and supplement the Schedules hereto and the Collateral Agent may
attach such schedule supplements to such Schedules, and each reference to the
Schedules shall mean and be a reference to such Schedules, as supplemented
pursuant to any such Security Agreement Supplement. For the avoidance of doubt,
the delivery of any Security Agreement Supplement shall not effect any release
of the security interest granted by any Grantor hereunder unless and until such
release shall be effective pursuant to Section 3.07.

(d) This Agreement shall be binding upon each Grantor and its successors,
transferees and assigns and shall inure to the benefit of the Collateral Agent
and each other Secured Party and their respective successors, transferees and
permitted assigns; provided, however, that no Grantor may assign its obligations
hereunder without the prior written consent of the Collateral Agent except as
required by the Indenture.

 

35



--------------------------------------------------------------------------------

SECTION 7.03 Survival of Agreement. All covenants, agreements, representations
and warranties made by each Grantor in the Noteholder Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Noteholder Document shall be considered
to have been relied upon by the Secured Parties and shall survive the execution
and delivery of the Noteholder Documents regardless of any investigation made by
any Secured Party or on its behalf and notwithstanding that the Collateral Agent
or any Secured Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time, and shall continue in full
force and effect until the Termination Date for such Grantor or any earlier
release of such Grantor hereunder pursuant to Section 3.07(b).

SECTION 7.04 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose, upon the occurrence and during the continuance of an Event of Default,
of carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor, (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof, (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral, (c) to ask for,
demand, sue for, collect, receive and give acquittance for any and all moneys
due or to become due under and by virtue of any Collateral, (d) to sign the name
of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (e) to send verifications of Accounts to any Account Debtor, (f) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral, (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral, (h) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent, and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

36



--------------------------------------------------------------------------------

SECTION 7.05 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Noteholder Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective
when it shall have been executed by the Collateral Agent and when the Collateral
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 7.06 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 7.07 GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER NOTEHOLDER DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER NOTEHOLDER DOCUMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT
OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER NOTEHOLDER DOCUMENT AGAINST ANY SECURED
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

37



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER NOTEHOLDER DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02 OF THE INDENTURE.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 7.08 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER NOTEHOLDER DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER NOTEHOLDER DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.09 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER NOTEHOLDER DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
OR BY PRIOR OR CONTEMPORANEOUS WRITTEN AGREEMENTS. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

SECTION 7.10 Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any mortgage and
the terms of such mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such mortgage shall be
controlling in the case of Fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property covered
by such mortgage, and the terms of this Agreement shall be controlling in the
case of all other Collateral.

 

38



--------------------------------------------------------------------------------

SECTION 7.11 No Waiver; Remedies. No failure or delay by the Collateral Agent or
any other Secured Party in exercising any right, power or remedy hereunder or
under any other Noteholder Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The rights, powers and remedies of the Collateral Agent
and the Secured Parties hereunder and under the other Noteholder Documents are
cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have.

SECTION 7.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.13 Intercreditor Agreement. The terms and provisions of this
Agreement, including the rights and remedies set forth herein, shall be subject
to the terms and provisions of the Intercreditor Agreement. To the extent any
representations and warranties or covenants contained herein are inconsistent
with the treatment of the Collateral contemplated by the Intercreditor
Agreement, such representations and warranties or covenants shall be deemed
conformed so as to be consistent with such treatment.

[Signature pages to follow]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

SPANSION INC., a Delaware corporation By:  

/s/ Dario Sacomani

Name:   Dario Sacomani Title:   Chief Financial Officer SPANSION LLC, a Delaware
limited liability company By:  

/s/ Dario Sacomani

Name:   Dario Sacomani Title:   Executive Vice President and Chief Financial
Officer SPANSION TECHNOLOGY, INC., a Delaware corporation By:  

/s/ Dario Sacomani

Name:   Dario Sacomani Title:   Chief Financial Officer

Security Agreement

Signature Page

 

S-1



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Maddy Hall

Name:   Maddy Hall Title:   Assistant Vice President

Security Agreement

Signature Page

 

S-2